Citation Nr: 0123920	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the termination of veteran's Department of Veterans 
Affairs (VA) improved disability pension benefits from May 1, 
1999 to May 31, 2000 was proper.


REPRESENTATION

Veteran represented by:	Edward A. Kaplan, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1967.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran requested and was scheduled to appear at a 
hearing before a Member of the Board at the RO in July 2001; 
however, the veteran failed to appear.


FINDINGS OF FACT

1.  In September 1995, the veteran was awarded disability 
pension effective from September 1994.  

2.  In April 1999, the veteran received a compromise 
settlement judgment in the amount of approximately $40,730.72 
and the veteran received payment in May 1999.

3.  In June 1999, the veteran's disability pension benefits 
were terminated effective May 1, 1999. 

4.  The veteran was again awarded disability pension benefits 
effective June 1, 2000.


CONCLUSION OF LAW

The discontinuance of the veteran's VA disability pension 
benefits effective May 1, 1999 to May 31, 2000 was proper.  
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.23, 3.60, 
3.660 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veteran's willful misconduct.  38 
U.S.C.A. §§ 1502, 1521.  Here, the RO, by a September 1995 
rating decision, determined that the veteran was to be 
assigned pension based on his disabilities.  Based on 
information of record at that time showing that the veteran 
and his spouse did not receive income from any other sources, 
VA disability pension income was awarded effective from 
September 1994.

In April 1999, the veteran settled a lawsuit with the United 
States that resulted from injury that occurred in a VA 
Medical Center (VAMC).  The veteran was awarded $55,000.  The 
veteran received payment in May 1999.  In a June 1999 letter, 
the RO determined that the veteran's income increased to 
$55,000, his income exceed the amount of income limitation 
set by law for persons receiving VA disability pension 
benefits.  Subsequently, in a July 1999 statement, the 
veteran submitted notice that he actually received $40,730.72 
after attorneys fees were deducted.

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 1991). 
In determining countable income, all payments of any kind or 
from any source will be included unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(2000).  If the veteran is married and living with or 
reasonably contributing to the support of a spouse, the rate 
payable shall be reduced by the amount of the veteran's 
annual income and the amount of annual income of such family 
members.  38 U.S.C.A. § 1521 (West 1991).  Under VA 
regulations, a veteran's "annual income" includes his 
annual income and the annual income of his dependent spouse.  
38 C.F.R. § 3.23(d)(4).  Certain unreimbursed medical 
expenses may be excluded from countable income when they were 
or will be in excess of five percent of the applicable 
maximum annual pension rate.  38 C.F.R. § 3.272(g)(2) (2000).  
Martin v. Brown, 7 Vet. App. 196, 199 (1994).
The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices'' section of 
the Federal Register.  38 C.F.R. § 3.23(a) (2000).  The 
maximum annual pension rate in 1999 for a veteran in receipt 
of aid and attendance with a dependent spouse and one 
dependent child was $18,861.  38 U.S.C.A. §§ 1521, 5312; 38 
C.F.R. § 3.23.

As noted above, the veteran did not submit unreimbursed 
medical benefits for the period which may have reduced the 
amount of his countable income.  However, as the income 
limitation for 1999 was $18,861 and the veteran received 
$40,732, the veteran's income exceeded the income limitation 
by $21,871.  Accordingly, the Board concludes that the RO's 
denial VA improved disability pension to the veteran due to 
his excessive income for the period from May 1, 1999 to May 
31, 2000 was proper.

The Board notes that the veteran remains assigned the 
permanent and total rating for pension purposes and that by a 
June 2000 award notification, the veteran was again awarded 
disability pension effective June 1, 2000.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA) and implementing regulations published by VA on 
August 29, 2001, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)), no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein, as the amended "duty to notify" and 
duty to assist" provisions of the VCAA specifically provide 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
will aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096-
98 (2000); 38 U.S.C.A. §§ 5102-07 (West Supp. 2001).  
Regarding the "duty to notify," the Board finds that the 
RO's decision, statement of the case, and the various 
development letters furnished to the veteran and his 
representative in connection with this claim provided more 
than sufficient notice of the kind of information he would 
need to substantiate his claim.  By virtue of these 
documents, the veteran and his attorney have been advised 
that disability pension is based on income.  They were 
provided the opportunity to provide evidence to substantiate 
his claim that termination was improper to include submission 
unreimbursed medical expenses.  The veteran did not submit 
any documentation showing unreimbursed medical expenses.  
Furthermore, with respect to the duty to assist, as it is not 
claimed by the veteran or shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim, the Board concludes that there is 
no reasonable possibility that further assistance or 
development will result in a grant of the benefits sought.  
Cf. Weaver v. Principi, 14 Vet. App. 301 (2001) (per curium 
order).


ORDER

The termination that the veteran's disability pension award 
for the period from May 1, 1999 to May 31, 2000 was proper 
and the appeal is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

